Citation Nr: 0627184	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-05 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
July 1970, and from March 1972 to May 1973.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2002 rating 
decision by the White River Junction, Vermont, Regional 
Office (RO).

In a rating decision dated in October 1981 the veteran was 
granted service connection for bilateral hearing loss with a 
0 percent rating effective July 30, 1970.  In January 2002 
the veteran filed a claim for an increased rating.

In September 2004 the Board remanded the matter for further 
development, including audiology testing.  The evidence shows 
that the veteran did not report for any of the three duly 
scheduled compensation and pension (C&P) examinations.


FINDING OF FACT

The veteran failed, without good cause, to report for several 
VA examinations that were scheduled to evaluate his request 
for an increased rating for service-connected hearing loss.


CONCLUSION OF LAW

Entitlement to an increased disability rating for service-
connected hearing loss is denied based on the veteran's 
failure to report for a scheduled VA examination.  38 C.F.R. 
§ 3.655 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Where there is a claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  38 C.F.R. 
§ 3.326.  This paragraph applies to original and reopened 
claims as well as claims for increase submitted by a veteran.  
38 C.F.R. § 3.326(a).  VA regulations also provide, in 
pertinent part, that when a claimant fails to report for an 
examination scheduled in conjunction with . . . a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b). 

Absent evidence that the claimant notified VA of a change of 
address, and absent evidence that any notice sent to the 
veteran at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address.  See 
Cross v. Brown, 9 Vet. App. 18, 19 (1996).  


Factual Background & Analysis.  Pursuant to the veteran's 
January 2002 claim for an increased (compensable) rating for 
bilateral hearing loss he was sent in May 2002 for 
audiometric testing.  Testing revealed a moderate to severe 
high frequency sensorineural hearing loss in the right ear; 
and moderately severe to profound, relatively flat, 
sensorineural hearing loss across the frequency range in the 
left ear.  The examiner determined that, due to the 
significant change in hearing in the left ear, an ear, nose, 
and throat (ENT) evaluation was recommended before a final 
rating in the case could be made.  

An ENT examination was subsequently conducted in June 2002, 
following which the veteran was diagnosed with asymmetric 
left sensorineural hearing loss.  According to the examiner, 
this asymmetric hearing loss has developed since military 
exposure.  The examiner noted that the veteran had high 
frequency hearing loss from military noise exposure, but 
advised that the veteran's current problem could either be 
from acoustic neuroma or more likely from Meniere's disease.  
The examiner recommended that the veteran undergo a CT 
[computed tomography imaging] scan in order to evaluate the 
internal auditory canals and rule out acoustic neuroma.  
Based upon this evidence the Board remanded the case for 
additional development.  The remand included notice to the 
veteran that failure to report for a scheduled VA 
examination, as well as for all associated tests, studies, 
and consultations, could result in the denial of his claim.  
See 38 C.F.R. § 3.655.  

Pursuant to the Board's September 2004 remand a letter from 
the RO dated March 25, 2005, was sent to the veteran advising 
him to report for an audiological examination scheduled for 
April 25, 2005, in White River Junction, Vermont.  The 
veteran failed to report for this examination.  

A letter dated July 12, 2005, confirms that notice was sent 
to the veteran regarding a re-scheduled audiological 
examination to be held on July 27, 2005, in Anchorage, 
Alaska.  When the veteran failed to keep this appointment, a 
third C&P examination was rescheduled.  The evidence confirms 
that a letter dated February 9, 2006, was sent to the veteran 
regarding an audiological examination scheduled for March 6, 
2006, in Anchorage, Alaska.  The veteran failed to keep this 
appointment as well.

Neither the veteran nor his representative has provided an 
explanation for the veteran's failure to appear for any of 
the post remand examinations.  Indeed, there is no evidence 
that any of the appointment letters were undeliverable by the 
Post Office or that it otherwise did not reach the veteran.  
Moreover, the evidence shows that the VA took extensive steps 
(including attempts to reach the veteran by telephone) to 
ensure that the veteran had been given an opportunity to have 
an adequate VA examination, and had scheduled him on several 
occasions for that purpose.  It may therefore be said that 
the veteran's failure to appear for his latest examination 
was without good cause.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655; to wit: "when entitlement . . . to a 
benefit cannot be established without a current VA 
examination or re-examination . . . "  However, as stated 
before, further examination in this case is necessary to 
determine if the veteran's current hearing problems are part 
and parcel of his service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

In light of the veteran's failure to show good cause for not 
reporting for his examination, the Board finds that no 
further assistance is due in this case.  See 38 C.F.R. § 
3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 
(1992) (holding that the duty to assist is not always a one-
way street, or a blind alley, and that the veteran must be 
prepared to cooperate with VA's efforts to provide an 
adequate medical examination and submit all the medical 
evidence supporting his claim.).  Given the foregoing, the 
Board finds that VA has substantially complied with the 
Board's September 2004 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

The Board also finds that VA has complied with the 
requirements of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Letters from the RO dated in November 2004, March and 
September 2005, and February 2006 essentially satisfied the 
duty to notify provisions.  VA treatment records were 
obtained and made a part of the record.  In addition, VA 
attempted to assist the veteran by providing him with medical 
examinations essential for disability evaluation purposes.  
Unfortunately, the veteran failed to report for scheduled 
examinations.  

For the above reasons, it is not prejudicial to the veteran 
for the Board to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).  Based 
on the veteran's failure to report for scheduled 
examinations, and in accordance with 38 C.F.R. § 3.655, the 
veteran's claim for an increased (compensable) rating for 
bilateral hearing loss is denied.


ORDER

Entitlement to an increased evaluation for bilateral hearing 
loss is denied.




____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


